Title: Thomas Jefferson to John E. Hall, 6 July 1812
From: Jefferson, Thomas
To: Hall, John E.


          Sir Monticello Jun July 6. 12. 
          I have recieved the books you have been so kind as to forward me, and return you my thanks for them. I shall read the Law journal with particular satisfaction from the number of interesting cases it contains. in that of Livingston against myself, the question discussed by the judges is one which I did not enter into at all in the pamphlet I published. my view was to have had it tried on it’s merits: but this being precluded by the want of jurisdiction in the court, I thought it a duty to publish a the full view of the case which I had prepared for my counsel. as publicity was my object, I can have no objection to it’s having a place in your journal either at full length or by abridgment. at full length it would fill a third of such a volume as the one sent me, being of 70. pages. I am sorry I have it not in my power to send you a copy. but I have but a single one left. I had so many copies printed for myself as to enable me to have one laid on the desk of every member of Congress, & a few extra for friends to whom they have been sent. I do not know what number was printed by the publisher (mr Sargeant of New York) in which he was free as no copy right was permitted to be taken out. probably some one of your members of Congress would spare his copy, & supply what I am sorry I cannot do myself. Accept the assurance of my great respect.
          
            Th:
            Jefferson
        